DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 09/23/2022, in response to claims 1-9 and 19 rejection from the non-final office action (06/27/2022), by amending claim 1; cancelling claims 10-18; and adding new claim 20 is entered and will be addressed below. 

Election/Restrictions
Applicant’s cancellation of claims 10-18 is acknowledged.

Claim Interpretation
The “wherein a material of the mask strip is one of electroformed nickel, electroformed cobalt, or electroformed nickel iron, or a combination thereof” of claim 3, , “wherein the material of the transition layer is one of electroformed nickel, electroformed cobalt, or electroformed nickel iron, or a combination thereof “ of claim 4, and “the transition layer is electroformed on the first surface of the mask frame” of claim 8, how the mask was formed is a product by process claim. See MPEP 2113. 
Because it is a produce by process claim, the term “electroformed” is not rejected under 112(b) for lack of clarity (what exactly is electroformed?).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 20100267227, hereafter ‘227).
‘227 teaches all limitations of:
Claim 1: FIG. 1 illustrates an exploded perspective view of a mask frame assembly for thin film deposition according to an embodiment. Referring to FIG. 1, the mask frame assembly may include a mask 100 and a frame 200 ([0059], the claimed “A mask plate, comprising”): 
The first layer 100a and the second layer 100b may include different materials. Thus, the second layer 100b may include a material having higher weldability than the first layer 100a, e.g., a nickel-steel alloy (64FeNi, Invar) ([0063]),  A first surface of the second layer 100b may contact at least a part of the first layer 100a, and a second surface of the second layer 100b may be welded to a support portion 220 of the frame 200. The mask 100 may be formed by forming the first layer 100a and the second layer 100b and then fixing the first layer 100a to the second layer 100b by, e.g., welding, adhesion or insertion of an adhesive layer therebetween. Alternatively, the mask 100 may be formed by forming the first layer 100a and the second layer 100b simultaneously by using, e.g., an electroplating method … although the first layer 100a and the second layer 100b are shown separated in FIG. 1, the first layer 100a and the second layer 100b may be formed separately and fixed together subsequently, or may be formed simultaneously ([0062]), the frame 200 may include at least two parts ([0074], 2nd sentence, the invar second layer 100b with electroplated surfaces is considered as yet another part of the frame 200, the claimed “a mask frame comprising a transition layer on a first surface of the mask frame”; note the electroplated layer on invar second layer 100b is the “transition layer”, the first layer 100a is the claimed “and a mask strip”, as the same electroplating is form on both layer 100a and 100b, they have the claimed “and wherein a material of the transition layer is a same material as that of the mask strip”),
The first layer 100a and the second layer 100b may include different materials. Thus, the second layer 100b may include a material having higher weldability than the first layer 100a, e.g., a nickel-steel alloy (64FeNi, Invar) ([0063], the claimed “wherein a material of the mask frame is different from that of the mask strip“).
Claims 2-4 and 6-8: nickel may be used in the electroplating method ([0109], the first layer 100a and the second layer 100b both have the same Ni electroplating layer is the claimed “wherein a crystalline structure of the transition layer is a same crystalline structure as that of the mask strip“ of claim 2, similar to using same electroforming process as Applicants’ apparatus, “wherein a material of the mask strip is one of electroformed nickel, electroformed cobalt, or electroformed nickel iron, or a combination thereof” of claim 3, “wherein the material of the transition layer is one of electroformed nickel, electroformed cobalt, or electroformed nickel iron, or a combination thereof” of claim 4, “wherein the transition layer is arranged across the first surface of the mask frame” of claim 6, “wherein the transition layer is arranged on a portion of the first surface of the mask frame where the first surface of the mask frame is in contact with the mask strip” of claim 7, “wherein the transition layer is electroformed on the first surface of the mask frame” of claim 8).  
	Claim 5: the second layer 100b may include a material having higher weldability than the first layer 100a, e.g., a nickel-steel alloy (64FeNi, Invar) ([0063], the claimed “wherein the mask frame comprises an Invar piece”).  
	Claim 9. the first layer 100a and the second layer 100b may be attached to each other by, e.g., electric or laser welding ([0102], 2nd last sentence, the claimed “wherein the mask strip is welded to the mask frame by laser welding”).  
	Claim 20: nickel may be used in the electroplating method ([0109], the first layer 100a and the second layer 100b both have the same Ni electroplating layer, the claimed “wherein the material of the mask strip is one of electroformed nickel, electroformed cobalt, or electroformed nickel iron, or a combination thereof”), 
the second layer 100b may include a material having higher weldability than the first layer 100a, e.g., a nickel-steel alloy (64FeNi, Invar) ([0063], the claimed “and wherein the mask frame comprises an Invar piece”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19, and alternatively claims 1-9, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over ‘227, in view of Brody (US 20060024444, hereafter ‘444).
In case Applicants argue that “a material of the transition layer is a same material as that of the mask strip” of claim 1 and “wherein a material of the mask strip is one of electroformed nickel, electroformed cobalt, or electroformed nickel iron, or a combination thereof” of claim 3 has to be bulk material of the mask strip, not surface coating or a transition layer of the mask strip. 

‘444 is analogous art in the field of Mask Frame Assembly For Thin Film Deposition (title), and/or solving similar problem of welding for alloy products with a crystal orientation thereof controlled ([0001]) 12 a laser welding head (Fig. 1, [0023]). ‘444 teaches that Two-layer shadow mask 100 includes a first layer or mask 110 formed of, for example, nickel, chromium, steel, or copper … mask 110 of two-layer shadow mask 100 is bonded to a thinner, second layer or mask 112 that is formed of, for example, nickel via an electroformed nickel process … To form two-layer shadow mask 100, first mask 110 and second mask 112 are joined together by well-known techniques, such as, without limitation, resistance welding or electroform bonding ([0034], 2nd to last sentences, note the second layer 112 corresponds to the first layer 100a of ‘227, and the two layers having different materials), for the purpose of improving resolution ([0009]). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted electroformed nickel mask, as taught by ‘444, for the purpose of improving resolution, as taught by ‘444 ([0009]). 

‘444 also teaches the limitations of:
Claim 19: FIG. 4B illustrates an expanded view of a Detail A of FIG. 4A. FIG. 4B shows the first mask 110 side of two-layer shadow mask 100 oriented toward deposition source 412 and the second mask 112 side of two-layer shadow mask 100 oriented toward substrate 414. FIG. 4B also shows the evaporant material from deposition source 412 entering first aperture 114 of two-layer shadow mask 100 then entering the clearance area of second aperture 122 of second mask 112 along a "line of sight" from deposition source 412 that defines the resulting aperture 130 ([0055], the claimed “An evaporation device using the mask plate according claim 1”).

Note the previous cited US 20060012280 can be applied instead of ‘444.
Alternatively, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et ‘227 and ‘444, as being applied to claim 1 rejection above, further in view of Simpson et al. (US 8500786, hereafter ‘786), and/or KAWANAKA et al. (US 20110248001, hereafter ‘001).
In case Applicants argue that electroforming may not produce crystalline and/or particularly care have to be taken to ensure same crystalline structure and, therefore, the combination of ‘227 and ‘444 does not explicitly teach the limitations of:
Claim 2: wherein a crystalline structure of the transition layer is a same crystalline structure as that of the mask strip.

‘786 is solving similar problem of welding (abstract). ‘786 teaches that the autogenous weld exhibit a crystalline lattice that is substantially the same, allowing Ni of the Ni--Ti alloy and the binary element of the radiopaque marker to substitute for one another in one or more of the autogenous weld, in the implantable body adjacent to the autogenous weld (claim 1 of ‘786), for the purpose of stress (col. 1, line 57).

‘001 is analogous art in the field of METAL DEPOSITION METHOD AND LASER METAL DEPOSITION APPARATUS (title), and/or solving similar problem of welding for alloy products with a crystal orientation thereof controlled ([0001]) 12 a laser welding head (Fig. 1, [0023]). ‘001 teaches that an advantage that control can be performed so that a crystal orientation of a buildup welding is made the same as a crystal orientation of parent material crystals ([0012]), for the purpose of reducing stress ([0002]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have control the crystalline orientation when welding the metal, as taught by ‘001, including Ni alloy, as taught by ‘786, to the welding first layer 100a and the second layer 100b of ‘227, for the purpose of reducing stress, as taught by ‘001 ([0002]) and ‘786 (col. 1, line 57).
Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4924967 is cited for “spot welding materials (SUSY430 and SWY11) which have the same metallic crystal structure”, (col. 2, line 68 to col. 3, line 2). US 20060012280 is cited for the mask is formed by an electro forming method ([0054]), made of nickel-cobalt alloy ([0043]), laser welding ([0045]), a cover frame (not shown) may cover an upper portion of the deposition mask 30 where the mask frame 40 and the deposition mask 30 are welded ([0046]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716